DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 08/10/2021 for 16719620.  Claims 1-12, 16-17, and 19-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

Response to Arguments
Applicant's arguments with respect to the 101 rejection of claim(s) 1 have been fully considered but are not persuasive.
Applicant argues that the limitations of claim 1 do not cover managing personal interactions between people as falling within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas because the claim limitations are not analogous to the social activities as described in Voter Verified or Guldenaar [pg. 12:2-15:1]. Examiner respectfully disagrees.
The sub-groupings of "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions [MPEP 2106.04(a)(2)]. The claim recites limitations which are processes that, under its broadest reasonable interpretation, cover managing personal interactions between people but for the recitation of generic computer components (“at least one computing device”). In this case, the limitations encompass interactions between people encompassing providing advertising content to a person and updating the provided 
Applicant argues that the claimed limitations are directed toward an improvement in the functioning of a computer or an improvement to another technology or technical field and integrate the judicial exception into a practical application [pg. 15:2-16:2]. Examiner disagrees.
An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art [MPEP 2106.05(a)]. Applicant asserts that the claimed invention improves the functioning of a computer by improving content in a listing and conversion of the listing [pg. 16:1]. Improving listing content by displaying more popular content and increasing revenue address activities between human users and is not considered a technical functionality of the computer itself. Therefore, the problem addressed by the original disclosure does not improve the functioning of the computer itself per Step 2A, Prong 2 and recites an abstract idea.
Claim 1 remains rejected under 101 as reciting an abstract idea without significantly more.
Claims 10 and 16 recite similar limitations to those recited in claim 1 and remain rejected as reciting an abstract idea without significantly more upon a similar basis as claim 1 as stated above.
Dependent claims 2-9, 11-12, 17, and 19-23 remain rejected as reciting an abstract idea without significantly more at least based on their dependence from independent claims 1, 10, and 16.
Applicant’s arguments with respect to the 103 rejection of claim(s) 1 have been considered but are not persuasive because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 10 and 16 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-9, 11-12, 17, and 19-24 remain rejected at least based on their dependence from independent claims 1, 10, and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 16-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites displaying a presentation of a listing … to a curating user, the presentation of the listing including a first image submitted by a submitting user of the listing; receiving a second image from the curating user for use with at least one curated presentation of the listing; determining… a popularity of the first image submitted by the submitting user as used within the presentation of the listing; determining…  a popularity of the second image from the curating user as used within the at least one curated presentation of the listing; determining… that the popularity of the second image from the curating user exceeds the popularity of the first image submitted by the submitting user; and responsive to the determination that the popularity of the second image exceeds the popularity of the first image submitted by the submitting user, replacing the first image submitted by the submitting user with the second image so that the presentation of the listing includes the second image.
The limitation of "displaying a presentation of a listing … to a curating user, the presentation of the listing including a first image submitted by a submitting user of the listing", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "displaying" in the context of this claim encompasses a human interaction of presenting an advertisement proposal to 
The limitation of "receiving a second image from the curating user for use with at least one curated presentation of the listing", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "receiving" in the context of this claim encompasses a human interaction of a client bringing a suggested image to be used in another version of the proposed advertisement.
The limitation of "determining… a popularity of the first image submitted by the submitting user as used within the presentation of the listing", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "determining… a popularity" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback of the initial image.
The limitation of determining… a popularity of the second image from the curating user as used within the at least one curated presentation of the listing", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "determining… a popularity" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback of the suggested image.
The limitation of "determining… that the popularity of the second image from the curating user exceeds the popularity of the first image submitted by the submitting user; and responsive to the determination that the popularity of the second image exceeds the popularity of the first image submitted by the submitting user, replacing the first image submitted by the submitting user with the second image so that the presentation of the listing includes the second image", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites "at least one computing device" and "a networked based publication system". The computing device and publication system are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the computing device and publication system amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation of " determining that the popularity of the second image from the curating user, as determined by likes of the second image from the curating user, exceeds the popularity of the first image submitted by the submitting user, as determined by likes of the first image submitted by the submitting user", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "determining" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback to the image suggested by the client, where the analysis includes finding an audience preference (see: likes) of the suggested image higher than the initially proposed image.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation of "determining that the popularity of the second image from the curating user, as determined by comments added to the second image from the curating user, exceeds the popularity of the first image submitted by the submitting user, as determined by comments added to the first image submitted by the submitting user", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "determining" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback to the image suggested by the client, where the analysis includes finding more audience responses to the suggested image than the initially proposed image.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation of "determining that the popularity of the second image from the curating user, as determined by user feedback provided in relation to the second image from the curating user, exceeds the popularity of the first image submitted by the submitting user, as determined by user feedback provided in relation to the first image submitted by the submitting user", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "determining" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback to the image suggested by the client, where the analysis includes finding more audience responses to the suggested image than the initially proposed image.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation of "determining the popularity of the second image from the curating user and the popularity of the first image submitted by the submitting user based on: purchases made by users in relation to the presentation of the listing including the first image submitted by the submitting user and in relation to the at least one curated presentation of the listing using the second image from the curating user; amount spent by the users on purchases in relation to the presentation of the listing including the first image submitted by the submitting user and in relation to the at least one curated presentation of the listing using the second image from the curating user; or 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation of "wherein the second image from the curating user is added to the listing based on instructions received from the curating user", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "add[ing]" in the context of this claim encompasses a human interaction of the marketing team adding the suggested image to the proposed advertisement after being told by the client.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation of "wherein the first image submitted by the submitting user is customized to form the second image from the curating user based on at least one of: instructions to crop the first image submitted by the submitting user; instructions to resize the first image submitted by the submitting user; instructions to reposition the first image submitted by the submitting user; instructions to rotate the first image submitted by the submitting user; selection of a filtering option for the first image submitted by the submitting user; or instructions to remove the filtering option from the first image submitted by the submitting user", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "is customized" in the context of this claim encompasses a human interaction of a client telling a marketing team to modify an initial image proposed by a marketing team, where the modifications including cropping, resizing, repositioning, rotating, filtering, or removing a filter.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation of "receiving a third image from an additional curating user for use with additional curated presentations of the listing", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "receiving" in the context of this claim encompasses a human interaction of another client on a client team bringing another suggested image to be used in another version of the proposed advertisement.
The limitation of "responsive to a determination that a popularity of the third image from the additional curating user exceeds a popularity of the second image from the curating user, replacing the second image from the curating user with the third image from the additional curating user", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "replacing" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback to the other suggested image compared to audience feedback of the initially proposed image and replacing the initially proposed image in the proposed advertisement with the other suggested image when the other suggested image is more popular.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite limitations of claims 1-5, respectively, that, as drafted, are processes that, under their broadest reasonable interpretation, cover managing 
This judicial exception is not integrated into a practical application. In particular, the claims recites a system, one or more processors, and management module for performing the respective limitations. The system, one or more processors, and module are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. Even when viewed in combination, the additional elements in this claim do no more than automate the personal interactions recited in claims 1-5, using the computer components as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more processors, and management module amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible. 
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite limitations of claims 16-17 and 19-20, respectively, that, as drafted, are processes that, under their broadest reasonable interpretation, cover managing personal interactions between people but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claims recites memory, instructions, processor, and machine for performing the respective limitations. The memory, instructions, processor, and machine are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. Even when viewed in combination, the additional elements in this claim do no more than automate the personal interactions recited in claims 1-5, using the computer components as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of memory, instructions, processor, and machine amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible. 
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites replacing the first image submitted by the submitting user with the second image from the curating user, so that the presentation of the listing includes the second image from the curating user, includes replacing the first image as stored in a central repository with the second image in the central repository.

If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites "a central repository". The repository is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a central repository amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. With respect to the "central repository" for storing information, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites wherein the second image from the curating user is received based on selection, by the curating user, of a display of an icon representing at least one tool for customizing the at least one curated presentation of the listing.
The limitation of "wherein the second image from the curating user is received based on selection, by the curating user… for customizing the at least one curated presentation of the listing", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "receiving" in the context of this claim encompasses a human interaction of a client bringing a suggested image to be used in another version of the proposed advertisement.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites "display of an icon representing at least one tool". The display is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The icon as discussed above, represents mere data gathering and is insignificant extra-solution activity. The "displaying" limitation, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. Further, both of these elements are well-understood, routine and conventional. With respect to the "icon" for obtaining the received image, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d))(II), "electronic recordkeeping," and "storing and retrieving information in memory"]. With respect to the "display" limitation, the courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. [MPEP 2106.05(d)(II), "presenting offers and gathering statistics"].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites wherein the second image from the curating user for use with the at least one curated presentation of the listing is positioned in the at least one curated presentation of the listing responsive to user input received via an inline 
The limitation of "wherein the second image from the curating user for use with the at least one curated presentation of the listing is positioned in the at least one curated presentation of the listing responsive to user input received … to position the second image from the curating user in the at least one curated presentation of the listing", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "receiving" in the context of this claim encompasses a human interaction of a client instructing an advertising team how to design a suggested image in another version of the proposed advertisement.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites "an inline customization user interface". The display is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The user interface represents mere data gathering (receiving user input to customize at least one curated presentation) that is necessary for use of the recited judicial exception, as the obtained information is used in the human activity of receiving. The user interface is recited at a high level of generality. The user interface is therefore insignificant extra-solution activity [MPEP 2106.05(g)]. Even when viewed in 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The user interface as discussed above, represents mere data gathering and is insignificant extra-solution activity. These elements are well-understood, routine and conventional. With respect to the "user interface" for receiving the user input, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d))(II), "electronic recordkeeping," and "storing and retrieving information in memory"].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 16-17, and 19-24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bandaru et al. (US 9087035 B1) in view of Latin-Stoermer et al. (US 7856380 B1).

As to claim 1, Bandaru discloses a method comprising:
displaying, by at least one computing device, a presentation of a listing on a networked based publication system to a curating user, the presentation of the listing including a first image submitted by a submitting user of the listing [Figs. 1, 6, cols. 5:43-6:7, 6:44-56, 12:27-39, user device accesses and displays user website via network, where user website includes product information (read: listing) and image content filled in by user creating the user website, note user creating website assembles website content and falls under the broadest reasonable interpretation of curating user as consistent with Applicant's specification and user creating website fills in content for user website and falls under the broadest reasonable interpretation of submitting user as consistent with Applicant's specification; also note claims do not preclude a curating user and a submitting user being the same user];
receiving, by the at least one computing device, a second image … for use with at least one curated presentation of the listing [Fig. 6, cols. 12:6-39, 19:10-42, device stores modified website element included in modified (read: curated) user website, where website elements include modified button (read: image), note the limitation "for use with at least one curated presentation of the listing" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "second image" as recited in the claim (see MPEP 2111.04)];
determining, by the at least one computing device, a popularity of the first image submitted by the submitting user as used within the presentation of the listing [cols. 7:38-53, 12:6-26, 16:6-22, analyze metrics including conversion rate for website element filled in by user for user website, where conversion rate measures ratio of goal achievements to number of visitors and falls under the broadest reasonable interpretation of popularity including any quality relating to the general public];
determining, by the at least one computing device, a popularity of the second image … as used within the at least one curated presentation of the listing [cols. 7:38-53, 12:6-26, 16:6-22, analyze metrics including conversion rate for modified website element in modified user website, where conversion rate measures ratio of goal achievements to number of visitors];
determining, by the at least one computing device, that the popularity of the second image … exceeds the popularity of the first image submitted by the submitting user [cols. 12:6-26, 16:6-22, 19:10-42, testing determines conversion rate metric of modified user website with modified element is improved from conversion rate metric of user website with element as filled by user]; and
responsive to the determination that the popularity of the second image … exceeds the popularity of the first image submitted by the submitting user, replacing, by the at least one computing device, the first image submitted by the submitting user with the second image … [col. 14:38-64, 16:6-22, 16:51-61, 19:24-42, update user website with recommendation of modified user website element when conversion rate for modified website element improves conversion rate metric for website element in user website].
However, Bandaru does not specifically disclose wherein "a second image" is "a second image from the curating user".
Latin-Stoermer discloses a second image from the curating user [col. 9:1-14, receive selected image from customer, note customer requesting content falls under the broadest reasonable interpretation of curating user as consistent with Applicant's specification].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the second image as disclosed by Bandaru with a second image from a curating user as disclosed by Latin-Stoermer with a reasonable expectation of success.
[Latin-Stoermer, col. 1:46-64].

As to claim 2, Bandaru discloses the method as described in claim 1, further comprising determining that the popularity of the second image …, as determined by … the second image …, exceeds the popularity of the first image submitted by the submitting user, as determined by … the first image submitted by the submitting user [cols. 12:6-26, 16:6-22, 19:10-42, testing determines conversion rate metric of modified user website with modified element is improved from conversion rate metric of user website with element as filled by user].
However, Bandaru does not specifically disclose the second image from the curating user, likes of the second image from the curating user, and likes of the first image.
Latin-Stoermer discloses the second image from the curating user [col. 9:1-14, receive selected image from customer], likes of the second image from the curating user, and likes of the first image [col. 5:7-40, each image collected from multiple sellers includes image rating, note a rating falls under the broadest reasonable interpretation of likes including any level of preference].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify determining the popularity between content as disclosed by Bandaru with the likes of content as disclosed by Latin-Stoermer with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bandaru as described above to simplify a purchasing process involving multiple images provided by different sellers [Latin-Stoermer, col. 1:46-64].

As to claim 3, Bandaru discloses the method as described in claim 1, further comprising determining that the popularity of the second image …, as determined by … [cols. 12:6-26, 16:6-22, 19:10-42, testing determines conversion rate metric of modified user website with modified element is improved from conversion rate metric of user website with element as filled by user].
However, Bandaru does not specifically disclose the second image from the curating user, comments added to the second image from the curating user, and comments added to the first image.
Latin-Stoermer discloses the second image from the curating user [col. 9:1-14, receive selected image from customer], comments added to the second image from the curating user, and comments added to the first image [cols. 4:11-18, 9:1-47, user may provide comment feedback about selected and requested images collected from sellers].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the determining the popularity between content as disclosed by Bandaru with the comments of content as disclosed by Latin-Stoermer with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bandaru as described above to simplify a purchasing process involving multiple images provided by different sellers [Latin-Stoermer, col. 1:46-64].

As to claim 4, Bandaru discloses the method as described in claim 1, further comprising determining that the popularity of the second image …, as determined by user feedback provided in relation to the second image …, exceeds the popularity of the first image submitted by the submitting user, as determined by user feedback provided in relation to the first image submitted by the submitting user [cols. 12:6-26, 16:6-22, 19:10-42, testing determines conversion rate metric of modified user website with modified element is improved from conversion rate metric of user website with element as filled by user, where conversion rate measures user response to website element and modified website element and falls under the broadest reasonable interpretation of user feedback].
However, Bandaru does not specifically disclose wherein "the second image" is "the second image from the curating user".
Latin-Stoermer discloses the second image from the curating user [col. 9:1-14, receive selected image from customer, note customer requesting content falls under the broadest reasonable interpretation of curating user as consistent with Applicant's specification].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the second image as disclosed by Bandaru with a second image from a curating user as disclosed by Latin-Stoermer with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bandaru as described above to simplify a purchasing process involving multiple images provided by different sellers [Latin-Stoermer, col. 1:46-64].

As to claim 5, Bandaru discloses the method as described in claim 1, further comprising determining the popularity of the second image … and the popularity of the first image submitted by the submitting user [cols. 12:6-26, 16:6-22, compare metrics of modified website element to metrics of website element as filled in by user creating user website] based on:
purchases made by users in relation to the presentation of the listing including the first image submitted by the submitting user and in relation to the at least one curated presentation of the listing using the second image … [cols. 5:61-6:7, 7:38-53, 16:6-22, conversion rate of visitor sales of product on user website including website element as filled in by user compared to conversion rate of visitor sales of product on modified user website with modified website element ; note strikethrough indicates non-selected alternatives];


However, Bandaru does not specifically disclose wherein "the second image" is "the second image from the curating user".
Latin-Stoermer discloses the second image from the curating user [col. 9:1-14, receive selected image from customer, note customer requesting content falls under the broadest reasonable interpretation of curating user as consistent with Applicant's specification].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the second image as disclosed by Bandaru with a second image from a curating user as disclosed by Latin-Stoermer with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bandaru as described above to simplify a purchasing process involving multiple images provided by different sellers [Latin-Stoermer, col. 1:46-64].

As to claim 6, Bandaru discloses the method as described in claim 1, wherein the second image … is added to the listing based on instructions received from the curating user [col. 16:6-22, 16:51-61, update user website with modified website element in response to user approval to recommendation including modified website element].
However, Bandaru does not specifically disclose wherein "the second image" is "the second image from the curating user".
[col. 9:1-14, receive selected image from customer, note customer requesting content falls under the broadest reasonable interpretation of curating user as consistent with Applicant's specification].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the second image as disclosed by Bandaru with a second image from a curating user as disclosed by Latin-Stoermer with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bandaru as described above to simplify a purchasing process involving multiple images provided by different sellers [Latin-Stoermer, col. 1:46-64].

As to claim 7, Bandaru discloses the method as described in claim 1, wherein the second image … is a customized copy of the first image submitted by the submitting user [Fig. 6, col. 19:10-42, modified user website button element is modified from user website button element, note modified button performs same sign up functionality (read: is a copy) and has different text (read: is customized) from the user website button].
However, Bandaru does not specifically disclose wherein "the second image" is "the second image from the curating user".
Latin-Stoermer discloses the second image from the curating user [col. 9:1-14, receive selected image from customer, note customer requesting content falls under the broadest reasonable interpretation of curating user as consistent with Applicant's specification].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the second image as disclosed by Bandaru with a second image from a curating user as disclosed by Latin-Stoermer with a reasonable expectation of success.
[Latin-Stoermer, col. 1:46-64].

As to claim 8, Bandaru discloses the method as described in claim 7, wherein the first image submitted by the submitting user is customized to form the second image … based on at least one of:

instructions to resize the first image submitted by the submitting user [Fig. 6, cols. 16:6-22, 19:10-42, testing modification increases size of website element filled in by user for modified website element];




However, Bandaru does not specifically disclose wherein "the second image" is "the second image from the curating user".
Latin-Stoermer discloses the second image from the curating user [col. 9:1-14, receive selected image from customer, note customer requesting content falls under the broadest reasonable interpretation of curating user as consistent with Applicant's specification].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the second image as disclosed by Bandaru with a second image from a curating user as disclosed by Latin-Stoermer with a reasonable expectation of success.
[Latin-Stoermer, col. 1:46-64].

As to claim 9, Bandaru discloses the method as described in claim 1, further comprising:
receiving a third image … for use with additional curated presentations of the listing [col. 16:6-27, 16:38-65, repeat modification testing on user website with updated modified website element, note the limitation "for use with additional curated presentations of the listing" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "third image" as recited in the claim (see MPEP 2111.04)]; and
responsive to a determination that a popularity of the third image … exceeds a popularity of the second image …, replacing the second image … with the third image … [col. 16:6-27, 16:38-65, update user website updated recommendation of updated modified website element when testing deduces modified website element improves conversion rate of user website as compared to user website with website element].
However, Bandaru does not specifically disclose wherein a "third image" is a "third image from an additional curating user" and "the second image" is "the second image from the curating user".
Latin-Stoermer discloses a third image from an additional curating use and the second image from the curating user" [Fig. 1, cols. 4:11-18, 5:7-28, 9:1-14, obtain image from seller and receive customer selection of image].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the received images as disclosed by Bandaru with the images received from a plurality of users as disclosed by Latin-Stoermer with a reasonable expectation of success.
[Latin-Stoermer, col. 1:46-64].

As to claim 10, Bandaru and Latin-Stoermer, combined at least for the reasons above, Bandaru discloses a system [Fig. 7, cols. 5:43-60, 19:43-64, system] comprising: one or more processors [col. 19:43-64, processor]; and a management module implemented by the one or more processors and configured to [Fig. 7, cols. 7:63-8:14, 19:43-64, system processor executes application]: perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 11 and 12, Bandaru and Latin-Stoermer, combined at least for the reasons above, disclose the system as described in claim 10 comprising limitations substantially similar to those recited in claims 2 and 3, respectively, and are rejected under similar rationale.

As to claim 16, Bandaru and Latin-Stoermer, combined at least for the reasons above, Bandaru discloses a non-transitory machine-readable medium embodying a set of instructions that, when executed by a processor of a machine, causes the machine to perform operations [Fig. 7, cols. 5:43-60, 19:43-64, system storage medium stores instructions executed by system processor], the operations comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 17, 19, and 20, Bandaru and Latin-Stoermer, combined at least for the reasons above, disclose the non-transitory machine-readable medium as described in claim 16comprising limitations substantially similar to those recited in claims 2, 4, and 5, respectively, and are rejected under similar rationale.

As to claim 21, Bandaru discloses the method as described in claim 1, wherein replacing the first image submitted by the submitting user with the second image …, so that the presentation of the listing includes the second image from the curating user, [cols. 6:21-43, 6:57-7:3, 16:6-22, 16:51-61, update user website with website element to include modified website element, where website elements and recommended elements are stored in data repository, note the process of changing the user website to include the modified website element instead of the lower performing website element falls under the broadest reasonable interpretation of replacing a first stored image with a second stored image].
However, Bandaru does not specifically disclose wherein "the second image" is "the second image from the curating user".
Latin-Stoermer discloses the second image from the curating user [col. 9:1-14, receive selected image from customer, note customer requesting content falls under the broadest reasonable interpretation of curating user as consistent with Applicant's specification].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the second image as disclosed by Bandaru with a second image from a curating user as disclosed by Latin-Stoermer with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bandaru as described above to simplify a purchasing process involving multiple images provided by different sellers [Latin-Stoermer, col. 1:46-64].

As to claim 22, Bandaru discloses the method as described in claim 1, wherein the second image … is received … for customizing the at least one curated presentation of the listing [Fig. 6, cols. 16:6-22, 19:10-42, perform modification of user website with modified user element to generate modified user website, note the limitation "for customizing the at least one curated presentation of the listing" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "second image" as recited in the claim (see MPEP 2111.04)].

Latin-Stoermer discloses wherein the second image from the curating user is received based on selection, by the curating user, of a display of an icon representing at least one tool [col. 9:1-14, receive selected image from customer by user selection of displayed image thumbnail (read: tool, note thumbnail customizes displayed user interface and falls under broadest reasonable interpretation of tool as consistent with Applicant's specification].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the received second image as disclosed by Bandaru with the user selection of a displayed icon as disclosed by Latin-Stoermer with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bandaru as described above to incorporate user preferences and desires for displayed content [Latin-Stoermer, col. 8:58-67].

As to claim 23, Bandaru discloses the method as described in claim 1, wherein the second image … for use with the at least one curated presentation of the listing is positioned in the at least one curated presentation of the listing … via an … user interface to position the second image from the curating user in the at least one curated presentation of the listing [Fig. 6, cols. 3:36-48, 16:6-22, 19:10-42, user display device (read: user interface) accesses modified website element included in (read: positioned in) modified user website (at least one curated presentation of the listing)].
However, Bandaru does not specifically disclose wherein the second image from the curating user … is positioned … responsive to user input received via an inline customization user interface.
Latin-Stoermer discloses wherein the second image from the curating user … is positioned … responsive to user input received via an inline customization user [col. 9:1-23, manipulate displayed rotation (read: position) of image as selected by customer through selected options in user interface, note options are included user interface and fall under the broadest reasonable interpretation of being inline].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the position of the second image as disclosed by Bandaru with the user input received via an inline customization user interface as disclosed by Latin-Stoermer with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bandaru as described above to incorporate user preferences and desires for displayed content [Latin-Stoermer, col. 8:58-67].

As to claim 24, Bandaru discloses the method as described in claim 1, further comprising:
providing an inline customization user interface for display to a device associated with the curating user, the inline customization user interface including editing tools having at least one tool to customize the first image submitted by the submitting user as used within the presentation of the listing [cols. 14:38-64, 15:8-18, 16:51-61, user device displays website design user interface including modification recommendations (read: inline customization user interface, note recommendations are included design user interface and fall under the broadest reasonable interpretation of being inline), where user interface includes user approval choices (read: editing tools) where user approval (read: tool) of a recommended modified website element will update (read: edit) user website with website element to include modified website element, note the limitation "to customize the first image submitted by the submitting user as used within the presentation of the listing" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tool" as recited in the claim (see MPEP 2111.04)]; and
receiving the second image … for use with the at least one curated presentation of the listing based on receipt of a user input of the curating user in relation to the at least one tool [cols. 15:8-18, 16:51-65, modify user website with modified user element after user response to (read: in relation to) approve recommendation of modified user element, note user response is received from user updating user website (read: curating user)].
However, Bandaru does not specifically disclose wherein "the second image" is "the second image from the curating user".
Latin-Stoermer discloses the second image from the curating user [col. 9:1-14, receive selected image from customer, note customer requesting content falls under the broadest reasonable interpretation of curating user as consistent with Applicant's specification].
Bandaru and Latin-Stoermer are analogous art to the claimed invention being from a similar field of endeavor of electronic commerce systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Bandaru and Latin-Stoermer before him at the time the invention was made, to modify the second image as disclosed by Bandaru with a second image from a curating user as disclosed by Latin-Stoermer with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bandaru as described above to simplify a purchasing process involving multiple images provided by different sellers [Latin-Stoermer, col. 1:46-64].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (US 20120324351 A1) generally teaches replacing website content based on popularity.
Heber (US 20060253345 A1) and Kennis (US 9721291 B1) generally teach improving websites based on comparing website attributes.
Johari et al. (US 5911146 A) generally teaches an iterative process replacing advertising elements based on element score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145